Broyles, C. J.
1. Where a purchaser refuses to take and pay for goods bought, and the vendor elects to sell the property, the difference between the contract-price and the price of resale constitutes the amount of the damages for the breach of the contract. Accordingly the trial court in the instant ease did not err in striking from the petition, on special demurrer, certain items of expenses alleged' to have been incurred in the shipment and resale of the goods in question, such as freight, taxes, demurrage, storage, labor, insurance, etc. Civil Code (1910), § 4131; Bridges Grocery Co. v. Dan Joseph Co., 9 Ga. App. 189 (70 S. E. 964); Sims-McKenzie Grain Co. v. Patterson, 10 Ga. App. 742, 744 (73 S. E. 1080); Steinhauer & Wight Inc. v. Thompson, 16 Ga. App. 470 (2) (85 S. E. 677).
2. Under the facts of the case, none of the rulings excepted to, excluding evidence offered by the plaintiff, was material error, if error at all.
3. The plaintiff failed to prove its case as laid, and the court did not err in awarding a nonsuit.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.